United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2298
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Dennie Morris

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                           Submitted: February 19, 2021
                              Filed: April 30, 2021
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and STRAS, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.

       Dennie Morris entered a conditional guilty plea to possession with intent to
distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(B)(viii). He now appeals the district court’s1 denial of his motion to
suppress evidence. We affirm.

      Deputy Justin Parker of the Garland County, Arkansas Sheriff’s Office initiated
a speeding-violation traffic stop of Morris’s pickup truck on August 21, 2017. Morris
lacked identification but supplied his name to Deputy Parker, who subsequently
discovered a valid outstanding warrant for Morris’s arrest. Deputy Parker then placed
Morris under arrest and asked if he had a preferred towing service to transport his
vehicle. Morris responded that he preferred Martin’s Towing, which dispatch
successfully contacted and directed to the vehicle’s location.

       As he was patting Morris down before placing him in the back of the patrol car,
Deputy Parker found a large sum of money—consisting of $20- and $100-dollar
bills—in Morris’s front pocket. At Morris’s request, Deputy Parker retrieved a cell
phone and some additional cash from the pickup’s front seat. Deputy Parker then
conducted a warrantless search of the vehicle, during which he discovered under the
front seat a drawstring bag containing a digital scale, bundles of one-dollar bills, and
a plastic bag containing methamphetamine, whereupon he called the Drug Task
Force, which directed that the vehicle be towed by Martin’s and placed under hold
at Martin’s lot. After being advised of his Miranda rights at the Garland County
Detention Center, Morris made incriminating statements while being interviewed by
a Task Force agent.

      Morris moved to suppress on constitutional grounds both the evidence
discovered during the vehicle search and the later statements made to the Task Force
agent. At the suppression hearing, the government introduced the Garland County
Sheriff’s Office’s Vehicle Tow and Wrecker Service Policy, which sets forth the


      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                          -2-
office’s “policy guidelines regarding the towing of vehicles taken into custody or
otherwise under legal control by employees of this [d]epartment.” The policy
provides that an officer will conduct a vehicle inventory when the driver is arrested
and the officer takes control of the vehicle and tows it. The policy also requires that
when a vehicle is towed at an officer’s direction, the officer complete inventory and
tow reports. The government did not introduce evidence that Deputy Parker had
completed either report, but it did offer into evidence an “auto storage report” and the
tow receipt. The district court found that the auto storage report “fail[ed] to strictly
follow the [Garland County Sheriff’s Office’s] policies regarding the information that
must be included in the towing and inventory reports.” D. Ct. Order of Aug. 6, 2019,
at 9. It nevertheless denied Morris’s motion, concluding that, under the totality of the
circumstances, Deputy Parker’s inventory search was reasonable and had been
conducted in good faith. Id. at 10.

       “In reviewing the denial of a motion to suppress, we review the district court’s
findings of fact for clear error and its legal conclusions de novo.” United States v.
Woods, 829 F.3d 675, 678 (8th Cir. 2016). The Fourth Amendment’s protection from
unreasonable search and seizure extends to automobiles. South Dakota v. Opperman,
428 U.S. 364, 367 (1976). “[S]earches conducted outside the judicial process,
without prior approval by judge or magistrate, are per se unreasonable under the
Fourth Amendment—subject only to a few specifically established and
well-delineated exceptions.” United States v. Marshall, 986 F.2d 1171, 1173 (8th
Cir. 1993) (quoting Mincey v. Arizona, 437 U.S. 385, 390 (1978)). “After lawfully
taking custody of an automobile, police may search the automobile without a warrant
to produce an inventory of the automobile’s contents.” United States v. Mayfield,
161 F.3d 1143, 1145 (8th Cir. 1998); see Opperman, 428 U.S. at 368 (recognizing the
inventory exception as justified by the police’s community caretaking function rather
than its investigatory function). “[T]he central inquiry is whether the inventory
search is reasonable under all the facts and circumstances of the particular case.”
Marshall, 986 F.2d at 1174.

                                          -3-
       Morris first contends that Deputy Parker’s search could not have been a valid
inventory search because Morris maintained constructive possession of the vehicle
while awaiting the tow truck’s arrival. Morris argues that because he was allowed to
select a towing company, the vehicle was not “impounded or otherwise in lawful
police custody,” Opperman, 428 U.S. at 373, at the time of the search. We disagree.
There is no dispute that Morris was under arrest and in the back of the patrol vehicle
during the search, that no one else was present to take possession of the vehicle, and
that Deputy Parker made the decision to tow the vehicle. See United States v. Martin,
982 F.2d 1236, 1240 (8th Cir. 1993) (“Police may take protective custody of a vehicle
when they have arrested its occupants . . . .”). Morris’s request that Deputy Parker
retrieve his cash and phone from the vehicle further indicates that Morris did not
expect to retain custody over the vehicle and its contents during the towing process.
The district court thus did not clearly err in finding that Morris had not maintained
control or possession of the vehicle while awaiting the tow truck’s arrival.

       Because the vehicle was “otherwise in lawful police custody,” and there is no
dispute that Deputy Parker’s initial decision to tow the vehicle was reasonable under
the department’s policy, we turn to whether Deputy Parker’s inventory search was
reasonable. “[I]nventory searches conducted according to standardized police
procedures, which vitiate concerns of an investigatory motive or excessive discretion,
are reasonable.” Marshall, 986 F.2d at 1174. Failure to follow standard procedures
does not always render an inventory search unreasonable, however. Mayfield, 161
F.3d at 1145. An inventory search may still be reasonable so long as it is not pretext
or raised as a “ruse for a general rummaging in order to discover incriminating
evidence,” Florida v. Wells, 495 U.S. 1, 4 (1990).

      Once Deputy Parker arrested Morris and took control of the vehicle, the policy
required that he conduct an inventory of the vehicle. Morris argues that Deputy
Parker’s search was nevertheless unreasonable because a separate policy provision
provides that “an inventory shall not be required” when the vehicle is released to “a

                                         -4-
responsible and reasonable person at the request of the owner.” Nothing in the policy
suggests that using the driver’s preferred tow company constitutes the equivalent of
releasing the vehicle to “a responsible and reasonable person at the request of the
owner,” and other of the policy’s requirements belie such a conclusion. The policy
requires that the officer “insure [sic] the protection of vehicle owners from unethical
or unfair business practices on the part of the private wrecker companies whose
services are authorized” and “make all effort to ensure the safe care of the towed
vehicle and valuables within the vehicle.” Deputy Parker testified that the policy’s
inventory requirement is designed to establish the vehicle’s contents at the time of the
stop and at the time of release to a tow driver. As Deputy Parker stated, the inventory
“protects [the officer] and also keeps the tow company honest.” See Mayfield, 161
F.3d at 1145 (the inventory is justified by, among other things, “governmental
interests in . . . protecting the police against claims or disputes over lost or stolen
property”); Marshall, 986 F.2d at 1174 (“[T]he inventory protected the police, tow
truck driver, and impound lot employees from claims that they had lost or stolen the
[vehicle’s] contents.”). See also Illinois v. Lafayette, 462 U.S. 640, 648 (1983) (“We
are hardly in a position to second-guess police departments as to what practical
administrative method will best deter theft by and false claims against its
employees . . . .”). We accordingly conclude that Deputy Parker’s initial decision to
search the vehicle was reasonable.

       Citing the district court’s finding that “the inventory search was not conducted
pursuant to standardized police procedures,” D. Ct. Order of Aug. 6, 2019, at 9,
Morris argues that the search constituted a pretextual concealment of an investigatory
motive. As recounted earlier, a failure to follow standard procedures does not
ineluctably render a search unreasonable. Mayfield, 161 F.3d at 1145 (internal
citations omitted). Rather, “[t]here must be something else; something to suggest the
police raised the inventory-search banner in an after-the-fact attempt to justify a
simple investigatory search for incriminating evidence.” United States v. Nevatt, 960
F.3d 1015, 1020 (8th Cir. 2020) (per curiam) (quoting United States v. Smith, 715

                                          -5-
F.3d 1110, 1117–18 (8th Cir. 2013)). Beyond Deputy Parker’s failure to complete
the required reports, Morris offers as proof of pretext only Deputy Parker’s testimony
that the amount of cash raised his suspicions that drugs were involved. But see
United States v. Agofsky, 20 F.3d 866, 873 (8th Cir. 1994) (“The presence of an
investigatory motive, even if proven, does not invalidate an otherwise lawful
inventory search.”). The district court found Deputy Parker to be a credible witness
and that he had believed that an inventory was necessary to disincentivize the towing
service from damaging or stealing personal property. D. Ct. Order of Aug. 6, 2019,
at 9–10. The search was thus reasonable and the district court did not clearly err in
concluding that the need to conduct an inventory of the vehicle’s contents did not
constitute a pretext for an investigatory search.

      The judgment is affirmed.
                     ______________________________




                                         -6-